Citation Nr: 0336344	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits for nerve damage of 
the low back pursuant to the provisions of 38 U.S.C.A. § 1151 
as a result of VA hospitalization and surgery.

2.  Entitlement to compensation benefits for impotence 
pursuant to the provisions of 38 U.S.C.A. § 1151 as a result 
of VA hospitalization and surgery.

3.  Entitlement to service connection for melioidosis.

4.  Entitlement to service connection for a disability 
manifested by antibiotic reaction.

5.  Entitlement to a rating in excess of 20 percent for the 
service connected left lower extremity disability.




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from the St. 
Louis and Iowa City VA medical centers.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the Director 
of the St. Louis VA medical center (or 
an appropriate designee) and request an 
exhaustive search for the complete 
clinical records of the veteran's 
hospitalization and surgery at that 
facility in August to September 1991 to 
include all doctors' orders, nursing 
notes, x-ray reports and laboratory 
reports.  If the complete medical 
records relevant to the veteran's August 
to September 1991 hospitalization and 
surgery are not located, a report should 
be prepared for the record describing in 
detail the nature of the medical records 
search that was conducted and certifying 
in accordance with the holding in Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) 
that complete medical records from the 
veteran's August to September 1991 
hospitalization and surgery have been 
irretrievably lost and that further 
efforts to obtain them are not 
justified.  All written documentation, 
once obtained, must be permanently 
associated with the claims folder.

3.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of  all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurology examination 
at the Iowa City VA medical center.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The examiner 
should provide complete clinical findings 
for all manifestations of the service 
connected left common peroneal nerve 
disability.  In particular, the examiner 
should indicate whether there is evidence 
of severe incomplete paralysis or whether 
there is evidence of complete paralysis 
of the common peroneal nerve with foot 
drop and slight droop of the first 
phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension of 
the proximal phalanges of the toes, loss 
of abduction of foot, weakened adduction, 
and anesthesia covering the entire dorsum 
of the foot and toes.  Each of the listed 
rating criteria must be addressed by the 
examiner in the report of examination.  

5.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, see 
Paralyzed Veterans of America, supra, 
the RO should review the expanded record 
and re-adjudicate the issues on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




